UNITED STATES DISTRICT COURT                                                                                                             Job #: 1490012
STATE OF TEXAS, COUNTY OF WESTERN DISTRICT
Attorney: PRO-SE
Address:

                                                BRANDON CALLIER
                                                                                                                  Index Number. EP20CV0235
                                                                   mocT-S           PM 1:52
                                                                                                     Plaintiff    Client's File No.: callier vs. united
                                                            vs
                                         UNITED DEBT SETTLEMENT tic                                               Court Date:

                                                                                                  Defendant       Date Filed: 09/03/2020

STATE OF NEW YORK, COUNTY OF QUEENS, SS.:
                                                                                                                 AFFIDAVIT OF SERVICE
DAINON WARD, being sworn says:

          Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 9/14/2020, at 12:25 PM at 7014 13TH              AyE, STE#202, BROOKLYN , NY 11228 Deponent served the within SUMMONS AND COMPLAINT
NACIVILACT

On: UNITED DEBT SETTLEMENT LLC CIO REGISTERED AGENT UNITED STATES CORPORATION AGENTS INC                                            ,   Defendant therein
named.

    #1 Corporation or Partnership or Trust or LLC
    By delivering thereat a true copy of each to Lisa Knight personally. Deponent knew said corporation/partnershjp/trusULLCso served to be the
    corporationlpartnershipltrustlLLC described in said aforementioned document as said defendant and knew said individual to be General Agent thereof.

Z   #2 DESCRIPTiON

    Sex: Female                      Color of skin: Black         Color of haIr: Black/Gray         Glasses: Yes

    Age: 51-65                       Height: 5ft Oin - 5ft 3m     Weight: 161 -200 Lbs.             Other Features:


o   #3 WITNESS FEES
    Subpoena Fee Tendered in the amount of

o   #4 OThER




 Sworn to before me ou 09/1412020


      NOTARY PUBUC. S        of New Yo                                                                                 DAINON WARD
 No. 01G06025621, Qualified in Queens
        Temi Expires, August 3, 2023                                                                                  DCA License# 2079049

                                                                                    E1EI


              PREFERRED PROCESS SERVERS INC 166-0624TH Ri, LL, WHITESTONE,                NY11357 718-362-4890 Lic#2003142-L)CA
